DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 7,258,828) in view of Currier (US 3,602,964).
As to claim 1, Fish teaches steps of providing a multilayer structure fabric (2:33 and Fig. 5) containing a gap (Fig. 1, items 35, 15, and 41), inserting fabric (2:55-65) base material into the multilayer structure fabric (Fig. 3, item 23), filling the fabric base material with resin, and heating to cure the resin (4:30-39).
Fish is silent to a multilayer structure fabric that is expandable by heating and flexible after expansion.

It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Currier fabric and heating step into the Fish process for any of the following reasons:
a) Fish teaches/suggests a permeable fabric for permitting resin flow in a composite, and Currier provides an expandable fabric specifically for holding a filling material (5:13-18) within the scope of the Fish teaching/suggestion
b) Currier provides an expandable fabric capable of containing a filling material that one would have recognized as an obvious interchangeable substitute for the permeable fabric already taught by Fish.
	As to claims 3 and 4, Fish provides a fabric in a gap and heats during curing.  See the rejection of claim 1.  Currier provides a fabric and heats to expand the fabric.  See the rejection of claim 1.  In the combination where the Currier fabric is placed in the Fish gap, any order of placing, impregnating, and heating would have been obvious.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fish (US 7,258,828) in view of Currier (US 3,602,964), and further in view of Khokar (US 20150111457).  Fish and Currier teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Fish teaches two different fiber materials (6:23-25) which would inherently have different thermal shrinkages to cause the expansion.  Fish is silent to yarns.  
However, Khokar teaches that 3D fabrics which are highly suited for composite materials (Abstract) can be made from first yarn and second yarn ([0024]) which would obviously be different.  It would have been prima facie obvious to incorporate the yarns of Khokar into the modified Fish process because Fish fabricates a composite article and Khokar specifically teaches/suggests the 3D yarn structure as highly suited for composite materials (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742